28 So.3d 970 (2010)
David COX, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-89.
District Court of Appeal of Florida, Fourth District.
February 24, 2010.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
*971 Bill McCollum, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Iglesias v. State, 676 So.2d 75 (Fla. 3d DCA 1996).
WARNER, POLEN and STEVENSON, JJ., concur.